 



EXHIBIT 10.4

AMENDMENT AGREEMENT

          This AMENDMENT AGREEMENT (this “Amendment”) is entered into as of
January 13, 2005, among SOLECTRON CORPORATION, a Delaware corporation (the
“Company”), the lending institutions party hereto (collectively, the “Lenders”
and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent.

          The Company, the L/C Issuers, the Lenders, and the Administrative
Agent have entered into a Credit Agreement dated as of August 20, 2004 (as in
effect as of the date of this Amendment, the “Credit Agreement”).

          The Company has requested that the Lenders agree to certain amendments
to the Credit Agreement, and the Lenders party hereto have agreed to such
request, subject to the terms and conditions of this Amendment.

          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

1. Definitions; References; Interpretation.

     (a) Unless otherwise specifically defined herein, each term used herein
(including in the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.

     (b) As used herein, “Amendment Documents” means this Amendment, the Consent
and Agreement of Subsidiaries related hereto and the Credit Agreement (as
amended by this Amendment).

     (c) Each reference to “this Agreement,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Credit Agreement, and
each reference to “the Credit Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date refer to the
Credit Agreement as amended hereby.

     (d) The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment.

2. Amendments to Credit Agreement. Subject to the terms and conditions hereof,
the Credit Agreement is amended as follows, effective as of January 13, 2005
(the “Effective Date”):

     (a) The defined term “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement shall be amended by inserting in clause (g) “or premiums or
transaction costs paid in connection with” after “losses arising from”.

     (b) The second proviso in the defined term “Restricted Junior Payment” in
Section 1.01 of the Credit Agreement shall be amended and restated to read as
follows:

provided further, that (for the avoidance of doubt) no Restricted Junior Payment

 



--------------------------------------------------------------------------------



 



shall be deemed to occur with respect to (A) the delivery of Capital Stock upon
conversion of or in exchange for any Convertible Note, (B) the ACES converting
from Subordinated Indebtedness into senior Indebtedness in accordance with their
terms, (C) any repurchase, prepayments, redemption or acquisition of the LYONs
that does not violate the terms of this Agreement, (D) any Convertible Note Cash
Conversion Settlement in respect of any Senior Convertible Notes, or any other
payment, prepayment, redemption, retirement, sinking fund or similar payment,
purchase or other acquisition of any Senior Convertible Notes, including any
payment of interest or premium thereon, other than any portion of any
Convertible Note Cash Conversion Settlement resulting from an optional election
by the Company to effect settlement of conversion in cash, or (E) any premium
paid to existing holders of Senior Convertible Notes in connection with any
Exchange Offer in respect thereof

     (c) The following definitions in Section 1.01 of the Credit Agreement shall
be amended and restated in their entirety as follows:

               “Convertible Notes” means notes or other Indebtedness that are
convertible into Capital Stock of the Company or any of its Subsidiaries at the
option of the holders thereof (including any such convertible notes or other
Indebtedness providing for cash settlement in lieu of delivery of shares of
Capital Stock upon any surrender of such notes or other Indebtedness for
conversion).

               “Exchange Offers” means one or more exchange offers by the
Company to the holders, or purchases from the holders, of (i) the ACES in
substantially the form described to the Administrative Agent and the Lenders in
the Company’s letter dated March 29, 2004, and (ii) the Company’s 0.5%
Convertible Senior Notes due 2034 in substantially the form described to the
Administrative Agent and the Lenders in the Company’s letter dated January 6,
2005.

     (d) The following new definitions shall be inserted in Section 1.01 of the
Credit Agreement:

               “Convertible Note Cash Conversion Settlement” means any
settlement in cash received by any holder of Convertible Notes upon any
surrender of its Convertible Notes for conversion.

               “Senior Convertible Notes” means any Convertible Notes other than
Convertible Notes which constitute Subordinated Indebtedness.

     (e) The text “and” immediately preceding subsection (g) in Section 7.06 of
the Credit Agreement shall be deleted, the text “and” shall be inserted at the
end of subsection (g), and a new subsection (h) shall be added as follows:

               (h) the Company may effect any Convertible Note Cash Conversion
Settlement in respect of any Convertible Notes, if at the time of such
Convertible Note Cash Conversion Settlement and after giving effect thereto, no
Default or

2



--------------------------------------------------------------------------------



 



Event of Default shall exist or shall result from such Convertible Note Cash
Conversion Settlement

3. Representations and Warranties. The Company hereby represents and warrants to
the Administrative Agent and the Lenders as follows:

     (a) No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Credit Agreement contemplated hereby).

     (b) The execution, delivery and performance by the Company of the Amendment
Documents have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.

     (c) The Amendment Documents constitute the legal, valid and binding
obligations of the Company, enforceable against it in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditor’s rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

     (d) All representations and warranties of the Company contained in the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date and except
that this subsection (d) shall be deemed instead to refer to the last day of the
most recent quarter and year for which financial statements have then been
delivered in respect of the representation and warranty made in Section 5.05 of
the Credit Agreement and to take into account any amendments to the Schedules to
the Credit Agreement and other disclosures made in writing by the Company to the
Administrative Agent and the Lenders after the Closing Date and approved by the
Administrative Agent and the Required Lenders).

     (e) There has occurred since August 20, 2004, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

     (f) The Company is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.

     (g) The Company’s obligations under the Credit Agreement and under the
other Loan Documents are not subject to any defense, counterclaim, set-off,
right of recoupment, abatement or other claim.

4. Conditions of Effectiveness.

     (a) The effectiveness of Section 2 of this Amendment shall be subject to
the satisfaction of each of the following conditions precedent:

3



--------------------------------------------------------------------------------



 



          (1) The Administrative Agent shall have received from the Company and
the Required Lenders a duly executed original (or, if elected by the
Administrative Agent, an executed facsimile copy) of this Amendment.

          (2) The Administrative Agent shall have received the consent of the
Subsidiaries of the Company party to the Pledge Agreement, the Interco
Subordination Agreement, the Security Agreement and the Subsidiary Guaranty, in
form and substance satisfactory to the Administrative Agent, in their capacities
as such, to the execution and delivery hereof by the Company.

          (3) The Administrative Agent shall have received evidence of payment
by the Company of all fees, costs and expenses due and payable as of the date
hereof hereunder and under the Credit Agreement, including any costs and
expenses payable under Section 5(g) of this Amendment (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, to the
extent invoiced on or prior to the date hereof).

          (4) The Administrative Agent shall have received from the Company, in
form and substance satisfactory to the Administrative Agent, copies of the
resolutions passed by the board of directors of the Company, certified as of the
date hereof by the Secretary or an Assistant Secretary of the Company,
authorizing the execution, delivery and performance of this Amendment, together
with such incumbency certificates and/or other certificates of Responsible
Officers of the Company, as the Administrative Agent may require to establish
the identities of and verify the authority and capacity of each Responsible
Officer thereof authorized to act as such in connection with this Amendment and
each other Loan Document to which the Company is a party.

          (5) The Administrative Agent shall have received all other documents
it or the Required Lenders may reasonably request relating to any matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent.

     (b) For purposes of determining compliance with the conditions specified in
Section 4(a), each Lender that has executed this Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter either sent, or made available for inspection, by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender.

     (c) From and after the Effective Date, the Credit Agreement is amended as
set forth herein. Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.

     (d) The Administrative Agent will notify the Company and the Lenders of the
satisfaction of the conditions precedent in this Section 4.

5. Miscellaneous.

4



--------------------------------------------------------------------------------



 



     (a) The Company acknowledges and agrees that the execution and delivery by
the Administrative Agent and the Lenders of this Amendment shall not be deemed
to create a course of dealing or an obligation to execute similar waivers or
amendments under the same or similar circumstances in the future.

     (b) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted by the
Credit Agreement.

     (c) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

     (d) This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Amendment Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

     (e) This Amendment may not be amended except in accordance with the
provisions of Section 10.01 of the Credit Agreement.

     (f) If any provision of this Amendment or the other Amendment Documents is
held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other
Amendment Documents and Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     (g) The Company agrees to pay or reimburse all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other Amendment Documents Agreement or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated).

     (h) This Amendment shall constitute a Loan Document.

[Signature pages follow]

5



--------------------------------------------------------------------------------



 



[Intentionally Omitted]

S-1